TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00040-CV


                                    Thomas Ellason, Appellant

                                                   v.

                       Estate of Camille Talitha Scott, Deceased, Appellee


                     FROM THE COUNTY COURT OF LLANO COUNTY
              NO. 06421, HONORABLE WAYNE BRASCOM, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Thomas Ellason filed an affidavit of indigence, seeking to obtain a copy

of the clerk’s record without payment. The trial court clerk has filed a contest to Ellason’s affidavit

of indigence. We therefore abate the appeal to the trial court for determination of the contest to

Ellason’s affidavit pursuant to rule 20.1. See Tex. R. App. P. 20.1(h)(4) (if affidavit of indigence

is filed in appellate court, appellate court may refer matter to trial court to hear evidence and grant

appropriate relief). The trial court should make appropriate findings and conclusions and should

arrange for the filing of supplemental clerk’s and reporter’s records related to the matter. Upon the

trial court’s resolution of the issue, we will reinstate the appeal.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: October 9, 2013